Name: Council Regulation (EEC) No 2903/89 of 25 September 1989 amending Regulation (EEC) No 591/79 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 29 . 9 . 89 Official Journal of the European Communities No L 280/3 COUNCIL REGULATION (EEC) No 2903/89 of 25 September 1989 amending Regulation (EEC) No 591/79 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods 1 . In Article 1 , 'fish and vegetables is repalced by 'foods'. 2 . Article 2 is replaced by the following : 'Article 2 A production refund shall be granted in respect of olive oil used in the manufacture of preserved fish falling within CN code 1604 (with the exception of CN code 1 604 30) (preserved crustaceans and molluscs falling within CN code 1605 and preserved vegetables falling within CN codes 2001 and 2002).' 3 . Article 8 (2) is replaced by the following : '2. The Member States shall ensure by means of a supervisory system that the production refund is granted solely in respect of olive oil used in the manufacture of preserved foods referred to in Article 2 : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 20a thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2902/89 has amended Article 20a of Regulation No 136/66/EEC, providing for a production refund for olive oil used in the manufacture of preserved foods ; whereas, in the light of technological developments in production and consumers' eating habits, eligibility for refunds should be extended to oil used in the manufacture of preserved crustaceans and molluscs ; whereas Regulation (EEC) No 591 /79 (3), as last amended by Regulation (EEC) No 3788/85 (4), should accordingly be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 591 /79 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1989 . For the Council The President H. NALLET (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) See page 2 of this Official Journal . (J) OJ No L 78 , 30 . 3: 1979, p. 2. (4) OJ No L 367, 31 . 12 . 1985, p. 1 .